


110 HR 2921 IH: Treasury Annuity Study Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2921
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to conduct a
		  study on the feasibility of authorizing the Department of the Treasury to
		  create and issue annuity products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Treasury Annuity Study Act of
			 2007.
		2.Annuity
			 study
			(a)FindingsThe
			 Congress finds as follows:
				(1)The personal savings rate in the United
			 States is at historic lows.
				(2)It is in the
			 national interest to decrease reliance on foreign purchasers of debt.
				(3)There is a lack of
			 transparency among annuity products currently available on the market.
				(4)Annuity savings
			 products are underutilized by Americans as a means of saving for
			 retirement.
				(b)Study
			 requiredThe Secretary of the
			 Treasury shall conduct a study on the feasibility of authorizing or requiring
			 the Department of the Treasury to create annuity products and sell them to
			 United States citizens.
			(c)Factors and
			 criteriaAnnuity products
			 considered by the study conducted under subsection (b) shall adhere to the
			 following guidelines:
				(1)Such products shall not pre-empt private
			 market products but rather shall serve as an industry benchmark, with a goal of
			 enhancing private markets.
				(2)The products shall
			 be backed by the full faith and credit of the United States government and
			 offer purchasers the security of such backing.
				(3)The products shall
			 be maximally transparent with a goal of disclosing to prospective purchasers
			 enough information to make sound financial decisions.
				(4)The products shall
			 be actuarially sound, with innovative features comparable to other annuity
			 products on the market.
				(d)Other relevant
			 issuesThe study conducted
			 under subsection (b) shall examine any questions the Secretary considers
			 relevant to the topic and guidelines, including all relevant measures of market
			 feasibility.
			(e)ReportThe
			 Secretary of the Treasury shall submit a report to the Congress before the end
			 of the 1-year period beginning on the date of the enactment of this Act
			 containing the findings and conclusions of the study conducted under subsection
			 (b), together with such recommendations for legislative or administrative
			 action as the Secretary may determine to be appropriate.
			
